DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I (claims 1-9 and 21-22) in the reply filed on October 5, 2020 is acknowledged.  The traversal is on the ground(s) that the claimed solid crystalline material is substantially different from any solid materials prepared using the Eramet reference.  This is not found persuasive because there is no clear evidence on record to show that the product of Eramet reference is different than the claimed product.  Any difference(s) in the method of making of product and any advantage(s) in the method of using the product do not clearly show that the claimed product is different.  Even if the “x being between 0.4 and 1 (i.e. x is not 1)” as argued by Applicants, there is no patentable difference seen between 0.9999 (which is within the claimed range) and 1 as disclosed in Eramet reference.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2020.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 1, for the limitations “n being between 0.01 and 10” and “x being between 0.4 and 1”, it is unclear if the ranges are inclusive or exclusive; in the f), it is unclear if “forming” means “shaping” or “producing”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 1511964, optionally further in view of Burba, III et al (8,753,594) and/or the admitted prior art.
CN ‘964 discloses a method for producing a solid of LiCl.2Al(OH)3 by:
1. reacting AlCl3 solution with NaOH solution to form Al(OH)3 crystallites; 
2. adding the crystallites to a LiCl solution with stirring; 
3. filtering, washing, and drying to produce LiCl.2Al(OH)3.nH2O powder;  
3.nH2O with a binder, pelletized and dried in air (note Example 1).
Step 1 in CN ‘964 is considered the same as the claimed step a) in the instant claim 1.  Step 1 in CN ‘964 is carried out at room temperature, which would be within the claimed range “between 5 and 35oC”.
For step 2 of CN ‘964, it would have been obvious to one skilled in the art to allow sufficient amount of time to form LiCl.2Al(OH)3.nH2O.
For the “precipitating boehmite” and the pH at the end of the precipitation, in Example 1 of CN ‘964, stoichiometric ratio of AlCl3 and NaOH was used to produce Al(OH)3, this would give a molar ratio of AlCl3:NaOH of 1:3.  As disclosed in the Example 1 of the instant specification, 135.6 g (= 0.561 moles) of aluminum chloride hexahydrate (AlCl3.6H2O) and 67.6g (=1.687 moles) of sodium hydroxide were used, the molar ratio of AlCl3:NaOH is also 1:3.  Since step 1) of CN ’964 used the same molar ratio of AlCl3:NaOH and a temperature within the claimed range, such step would produce the same “precipitating boehmite” as required and it would have the same end-precipitation pH as required.
For the temperature for the drying step as required in step g) of the instant claim 1, it would have been obvious to one skilled in the art to select a proper drying temperature in order to remove the solvent as disclosed in CN ‘964.
For the Li/Al molar ratio as required in step c), the Li/Al molar ratio for the LiCl.2Al(OH)3.nH2O is 1:2 (= 0.5), it would have been obvious to one skilled in the art to use the stoichiometric amount of LiCl in the process of CN ‘964.  In any event, it would have been obvious to one skilled in the art to select a proper Li/Al molar ratio for the process of CN ‘964 to produce the desired LiCl.2Al(OH)3.nH2O product.
3.nH2O as disclosed in CN ‘964 has x=1.  In the event that the claimed “x being between 0.4 and 1” would exclude 1, such range would still include values such as 0.9999 and there is no patentable difference seen between 0.9999 and 1.
Optionally, Burba ‘594 can be applied as stated below.
Burba ‘594 discloses a method for preparing lithium aluminate intercalate (LAI) matrix solid by contacting a lithium salt with alumina under conditions sufficient to infuse the alumina with lithium slat, wherein the mole ratio of lithium to alumina is up to about 0.5:1 (note claim 1).  For the mole ratio of Li to Al of 0.5:1, the x value would 1, thus, the “up to about 0.5:1” would include values that are less than 1.
Specifically, Burba ‘594 discloses that lithium hydroxide (which can be replaced by lithium chloride, note column 5, lines 19-20) is added to the alumina in a molar ratio of between about 1:1 and 1:5 (= between 1 and 0.2), preferably about 1:2 and 1:4 (=0.5 to 0.25) (note column 5, lines 51-53).  These ranges overlap the claimed range in step c) of the instant claim 1.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because In re Malagari, 182 USPQ 549.
The finalized LAI matrix preferably has a stoichiometric composition of LiCl:Al(OH)3 of between about 1:2 and 1:4, which would give an x value of between about 1 and 0.5.  This range is within the claimed range.
It would have been obvious to one skilled in the art to use the process of CN ‘964 to produce a lithium aluminate intercalate with x is less than 1 as suggested by Burba  ‘594 because such LAI would still be suitable for use as sorbent for lithium extraction.

The adsorbent in CN ‘964 is used to extract lithium from salt lake brine (note abstract).  
CN ‘964 does not specifically disclose the value of “n” for water; however, it would have been obvious to one skilled in the art to produce a solid LiCl.2Al(OH)3.nH2O with an appropriate “n” value so that such solid could be used to extract lithium from salt lake brine.
Optionally, the admitted prior art on page 1 can be applied to teach that solid materials of formula LiCl.2Al(OH)3.nH2O with n being comprised between 0.01 and 10 are known for their use in adsorption/desorption phenomena of lithium ions and in particular in the methods for extracting lithium from salt solutions (note page 1, lines 29-31).
It would have been obvious to one skilled in the art to select “n” in the LiCl.2Al(OH)3.nH2O solid material as disclosed in CN ‘964 to be within the range of 0.01 .

Claim 1-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burba ‘594 in view of CN ‘964, optionally further in view of Harrison ‘2014/0102946.
Burba ‘594 is applied as stated in the above rejection.
Burba ‘594 discloses that the lithium aluminate intercalate (LAI) can be prepared by known means, such as by contacting alumina pellets, lithium hydroxide and water; and allow the lithium hydroxide to infuse the alumina. The lithium hydroxide can be replaced by lithium chloride (note column 5, lines 14-20).  It would have been obvious to one skilled in the art to allow sufficient amount of time in order for the lithium hydroxide or lithium chloride to infuse the alumina.
For the “x” value and for the Li/Al molar ratio as required in step c), note the above rejection.
The LAI, after being formed, is filtered and dried (note Example 1, column 12, lines 19-20).  These steps are considered as the claimed steps d) and e).  For the drying temperature, it would have been obvious to one skilled in the art to select a suitable temperature to dry the LAI effectively.
Burba ‘594 further discloses that the LAI can be subjected to elevated temperature and/or pressures utilizing a hydraulic press, a roll mill, an extruder, or a high shear mixer (note sentence bridging columns 6-7).  This is considered the same as the claimed step f).  As disclosed in Example 6, after extrusion, the product obtained is dried at about 60oC followed by curing at approximately 120oC.  These values are within the claimed temperature range.

Optionally, Harrison ‘946 discloses that generally, LAI has the chemical formula LiAl2(OH)6X.H2O (which can be rewritten as LiX.2Al(OH)3.H2O) wherein X is generally defined as organic or inorganic anion, such as a halide (note paragraph [0028]).  
The difference is Burba ‘594 does not disclose the step of precipitating boehmite as required in step a) of the instant claim 1.
CN ‘964 is applied as stated above.
It would have been obvious to one of ordinary skill in the art to use the product obtained from reacting AlCl3 and NaOH, as suggested by CN ‘964 as the aluminum source for the process of Burba ‘594 to obtain a reasonable expectation of success because such product was used in CN ‘964 to form a lithium aluminate intercalate which can be used as adsorbent for remove lithium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 15, 2021